Title: From John Adams to François Adriaan Van der Kemp, 30 December 1794
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Philadelphia Decr. 30. 1794

I received this morning, your kind favour of the 9th. of this month dated at Kempwick at the Oneida Lake. Your Letters always give me Pleasure, both as they contain interesting Reflections, upon public Affairs and as I take an interest in every Thing that relates to yourself and your family, believing as I do, your inflexible Integrity and wishing you every Prosperity.
I am very glad, the Council of Appointment, have made you a Judge and that you have accepted the Appointment, because I believe you will do honour to them and service to the state, and the United States.
I have not a Copy of the Discourses on Davila and I know not where to find one, except in a Volume of Fermo’s Gazette which he presented to the senate. If I knew how to procure you the sight of them I would chearfully do it, because you discover a curiosity to see them.—They have never been thought of any Value. They never were taken any notice of, by the Public. They are forgotten except by you, and you had better not be singular.
If the History of All Ages and Nations coinciding with the known Constitution of human Nature, could bring “the Doctrine of The Defence to the greatest degree of moral Evidence, the Example of France would not be necessary for that Purpose. Experience is lost upon Men. Les sottises des Peres sont perdues pour leurs Enfans. Il faut que chaque generation fasse les siennes” so Said the late King of Prussia, and Solomon in all his glory never wrote a more certain Truth.
You have uttered an Awful Truth. I tremble when I transcribe it. “Three Years longer continuance of this Anarchical Despotism and the hopes of enjoying civil and political Liberty, will be lost forever for more than twenty Millions of Men.”
I Say with you “rather the laborious Life of a forgotten Farmer, in the Town of Quincy, than all the Splendor of this World, whether at Paris or Philadelphia.”
You need not ask me Permission to grant me favours, for such are sincerely esteemed every Letter from you, by your / real Friend
John Adams